DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/005625 A1 (“Gaal”).
Referring to Claim 1: Gaal discloses an apparatus for weed control for a rail vehicle, comprising:
an identification system (1-6) (Fig. 1) for identifying one or more locations along a stretch of track for weed control (page 9, lines 3-8), and 
a weed control system (25) for applying weed control at the identified one or more locations (page 9, lines 15-18), 

	The tilting of Gaal’s axle 24 results in the swinging movement of nozzles 25 in the direction of travel. Thus, the nozzles, as part of the weed control system, may be reasonably interpreted as “configured to move in a direction that is opposite to a movement direction of the rail vehicle.”

Referring to Claim 2: Gaal discloses an apparatus, wherein the weed control system comprises nozzles (25) (page 9, lines 15-18).  

Referring to Claim 3: Gaal discloses an apparatus, wherein the weed control system comprises spray nozzles (25) for applying one or more herbicides (page 2, lines 18-21).  
 
Referring to Claim 6: Gaal discloses an apparatus, wherein the identification system comprises one or more cameras (1, 2, 3) which are connected to a computer system (4, 5, 6, 8) for analysing images (page 9, lines 3-8).  

Referring to Claim 7: Gaal discloses a method comprising: 
moving a rail vehicle along a stretch of track in a movement direction,
identifying, via an identification system, at least one location for weed control (page 5, lines 11-16), and 


Referring to Claim 9: Gaal discloses a method, wherein at least a portion of at least one of the identification system and the weed control system (25) is mounted on a rail (23) and carries out a lateral movement opposite to the movement direction of the rail vehicle (page 10, lines 4-5) (Fig. 2).  
	Gaal’s spraying frame 23 may be reasonably interpreted as the claimed “rail” because of the elongated shape. The tilting of Gaal’s axle 24 results in the rotation of frame member 23 and the swinging movement of nozzles 25 in the direction of travel. Thus, the nozzles, as part of the weed control system, may be reasonably interpreted as “carrying out a lateral movement opposite to the movement direction of the rail vehicle.”
	The Examiner additionally notes that Gaal fails to teach that “the weed control system moves along a rail mounted to the rail vehicle”, and suggests amending claim 9 in this manner to overcome Gaal.

Referring to Claim 11: Gaal discloses a method, wherein at least a portion of at least one of the identification system and the weed control system (25) is fastened to a circumferential support (23) and carries out a lateral movement opposite to the movement direction of the rail vehicle (page 10, lines 4-5) (Fig. 2).  


Referring to Claim 12: Gaal discloses a method, wherein at least a portion of at least one of the identification system and the weed control system (25) is pivotably mounted and carries out a pivoting movement opposite to the movement direction of the rail vehicle (page 10, lines 4-5) (Fig. 2).

Referring to Claim 13: Gaal discloses a method, wherein at least one of the identification system and the weed control system (25) comprises a plurality of portions (23, 24) that carry out a rotation movement and a portion of the plurality of portions that is located closest to the track bed carries out a movement opposite to the movement direction of the rail vehicle (page 10, lines 4-5) (Fig. 2).

Referring to Claim 14: Gaal discloses a method, wherein at least one of the identification system and the weed control system (25) comprises a plurality of portions and a portion (nozzles 25 mounted on rear spraying frame member 23) of the plurality of portions is configured to always move in a direction opposite to the movement direction of the rail vehicle (page 10, lines 4-5) (Fig. 2). 


Referring to Claim 15: Gaal discloses a rail vehicle (page 1, lines 4-6) comprising one or more apparatuses of claim 1 (see rejection of claim 1 above).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gaal in view of Baker (US 2,484,443).
Referring to Claim 4: Gaal does not teach that the weed control system comprises electrodes. However, Baker teaches an electrical weed killer vehicle, wherein the weed control system comprises electrodes (28) for applying an electric current upon contact with a plant so that the electric current flows at least partially through parts of the plant (page 1, col. 1, lines 1-8) (Figs. 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Gaal to use .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gaal in view of EP 0418453 A1 (“Keller”).
Referring to Claim 5: Gaal does not teach that the weed control system comprises a radiation emitter. However, Keller teaches a railway vehicle for controlling the growth of unwanted vegetation on railway tracks, wherein the weed control system comprises at least one emitter (2, 3) for emitting radiation in a direction of plants which are located on the track system (see attached English machine translation, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Gaal to use a radiation emitter instead of herbicide nozzles because infrared radiation is particularly advantageous “[i]n order to avoid such chemical plant-killing agents and the associated environmental damage.” (Keller, page 1, description, lines 6-8).

Claims 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal.
Referring to Claims 8, 16 and 17: Gaal does not specifically teach that the rail vehicle moves at a speed of at least 30 km/h, 40 km/h, or 50 km/h while the weed control system applies the weed control. While Gaal teaches using a speed transducer (9) to send appropriate signals to the control PC (8) (page 12, lines 7-11), Gaal does not mention specific speeds. It would have been obvious to one of ordinary skill in the art .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 10, Gaal fails to teach a rail that forms a closed loop. Gaal’s spraying frame 23 may be reasonably interpreted as the claimed “rail” because of the elongated shape, but the Examiner finds no obvious reason to provide spraying frame 23 in a closed loop. Further, regarding parent claim 9, the Examiner suggests amending claim 9 to recite that “the weed control system moves along a rail mounted to the rail vehicle,” in order to overcome Gaal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to weed control vehicles:
US-4177603-A ; US-6065686-A ; US-11085156-B2 ; US-6010079-A ; US-2986006-A ; US-2591597-A ; US-1925164-A ; US-1832030-A ; US-1671849-A ; EP-2728068-A1 ; US-20200095741-A1 ; US-20200011019-A1 ; US-20190223428-A1 ; US-20160050902-A1 ; and US-20060265946-A1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.